FILED
                             NOT FOR PUBLICATION                             APR 22 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RHYS A. STERLING,                                 No. 12-35044

               Plaintiff - Appellant,             D.C. No. 3:11-cv-05834-RJB

  v.
                                                  MEMORANDUM *
DAVITA INC.,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Rhys A. Sterling, an attorney, appeals pro se from the district court’s order

dismissing his action alleging violations of the Employee Retirement Income

Security Act of 1974 (“ERISA”) and the Health Insurance Portability and

Accountability Act of 1996 (“HIPAA”) in connection with defendant’s verification

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and determination of Sterling’s eligibility for continued dependent benefits under

his spouse’s employee healthcare plan. We review de novo a dismissal for failure

to state a claim. Paulsen v. CNF Inc., 559 F.3d 1061, 1071 (9th Cir. 2009). We

affirm.

      The district court properly dismissed Sterling’s claim that defendant violated

its fiduciary duties under ERISA when it requested documentary proof of

Sterling’s eligibility to participate in defendant’s healthcare plan, as defendant’s

actions were authorized by the plan and consistent with its fiduciary duty under

ERISA to protect the financial integrity of the plan. See Cent. States, Se. & Sw.

Areas Pension Fund v. Cent. Transp., Inc., 472 U.S. 559, 570-71 (1985) (under

ERISA, a plan fiduciary must “discharge [its] duties with respect to a plan solely in

the interest of the participants and beneficiaries and . . . for the exclusive purpose

of providing benefits to participants and their beneficiaries[,] and . . . defraying

reasonable expenses of administering the plan” (citation and internal quotation

marks omitted)).

      The district court properly dismissed Sterling’s claim that defendant violated

its fiduciary duties under ERISA, as informed by the congressional intent

underlying HIPAA, when it prospectively cancelled Sterling’s healthcare coverage

after his spouse failed to provide proof of his eligibility to participate. See id.; see


                                            2                                     12-35044
also 26 C.F.R. § 54.9815-2712T(a) (prohibition on rescissions under 42 U.S.C.

§ 300gg-12 is limited to cancellations or discontinuances of coverage that have a

retroactive effect); Chevron U.S.A. Inc. v. Natural Res. Def. Council, Inc., 467 U.S.

837, 842-44 (1984) (to the extent that a statutory provision is ambiguous, a court

may not substitute its own construction of the provision for a reasonable

interpretation made by the administrator of an agency to which Congress has

implicitly delegated interpretive authority).

      Defendant’s request for attorney’s fees, raised in its answering brief, is

denied.

      AFFIRMED.




                                           3                                       12-35044